Citation Nr: 1601419	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to the receipt of Chapter 33 (Post-9/11 GI Bill) education benefits for the period more than one year prior to his October 2013 date of claim.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

The Veteran filed an electronic application for Chapter 33 education benefits with VA on October 10, 2013; and no other information regarding his eligibility for such benefits was received prior to that date.


CONCLUSION OF LAW

The criteria for receipt of Chapter 33 (Post-9/11 GI Bill) education benefits for the period prior to October 10, 2012, are not met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.1029, 21.9520, 21.9625 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for educational benefit claims, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, the dispute is whether he is legally entitled to receive such benefits prior to October 2012.

The Board further notes that, as detailed below, the Veteran has no legal entitlement to the benefits he is seeking on appeal.  The provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his Notice of Disagreement and Substantive Appeal.  He also indicated on his Substantive Appeal that no hearing is desired in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a).  Under paragraph (b), a veteran is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. 
§ 21.9520(b).

As already noted, the Veteran's basic eligibility for Chapter 33 (Post-9/11 GI Bill) education benefits is not in dispute as it has already been determined in his favor.  Rather, the dispute in this case is whether the Veteran is entitled to receive such benefit for educational studies he completed prior to October 2012.  Specifically, he is seeking reimbursement for educational courses he took from August 9, 2009, to August 25, 2012.  In other words, he is seeking an earlier effective date for receipt of these benefits.

Pursuant to 38 C.F.R. § 21.9625, "VA will determine the beginning date of an award or increased award of educational assistance under this section, but in no case will the beginning date be earlier than August 1, 2009."  38 C.F.R. § 21.9625.  It appears that in the instant case, the RO determined that October 10, 2012, was the appropriate beginning date for the Veteran's award in accordance with 38 C.F.R. 
§ 21.9625(a)(i), which provides that "[i]f the award is an award for the first period of enrollment for which the eligible individual began pursuing his or her program of education, the beginning date will be the latest of--(A) The date the institution of higher learning certifies under paragraph (b) or (c) of this section; (B) One year before the date of claim as determined by § 21.1029(b); (C) The effective date of the approval of the program of education; or (D) One year before the date VA receives approval notice for the program of education."

In this case, the Veteran submitted an electronic application for Chapter 33 education benefits that was received by VA on October 10, 2013.  Further, he acknowledges that he did not file a claim for education benefits prior to that date.  As such, October 10, 2013, appears to be the date of claim in this case and that an effective date was assigned for one year prior to the date of claim.  

The Board also notes that the educational institution in question certified the Veteran's enrollment with them subsequent to VA's receipt of this application for coursework beginning in August 2009.  In short, there does not appear to be any dispute the Veteran completed coursework at that institution during the period he is seeking reimbursement under Chapter 33 (Post-9/11 GI Bill education benefits).  Nevertheless, the record does not reflect VA received any information regarding this Veteran's education program prior to his electronic application of October 10, 2013.  Consequently, there does not appear to be any legal authority to award such benefits more than one year prior to this date of claim.   

The Veteran essentially contends that he satisfied all basic eligibility requirements for Chapter 33 benefits throughout the August 2009 to August 2012 period in which he was taking coursework at the educational institution in question.  Although he acknowledges he did not submit any claim for such benefits prior to October 10, 2013, he maintains he was never informed by VA he was entitled to such benefits.  However, his arguments essentially constitute a theory of equitable relief.  Consequently, even though the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the law specifically requires that an individual must submit a claim for such benefits in order to receive them, and that the effective date is based upon the date of claim.  

In view of the foregoing, the Board must find the Veteran has no legal entitlement to Chapter 33 (Post-9/11 GI Bill) education benefits for the period in question; i.e., for coursework completed more than one year prior to the date of claim.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


